    Case: 1:20-cv-06088 Document #: 15 Filed: 03/26/21 Page 1 of 16 PageID #:52




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 DARIUS MAGEE,                                 )
                                               )
       Plaintiff,                              )         Case No. 1:20-cv-06088
                                               )
    v.                                         )         Hon. Andrea R. Wood, Presiding
                                               )
 THOMAS J. DART (IN HIS CAPACITY AS SHERIFF OF )
 COOK COUNTY); DR. CONNIE MENELLA (IN HER )
 PERSONAL CAPACITY); AND SABRINA RIVERO-
                                               )
 CANCHOLA (IN HER PERSONAL CAPACITY),          )
                                               )
       Defendants.
                                               )
 _______________________________________ )


                       AMENDED & SUPPLEMENTAL COMPLAINT

       Plaintiff and prisoner, Darius Magee (“Magee”), by and through his undersigned court-

appointed counsel, and for his Amended & Supplemental Complaint against defendants Thomas

J. Dart (in his capacity as the Sheriff of Cook County; hereafter “Dart”), Dr. Connie Mennella (in

her personal capacity; hereafter “Connie”), and Sabrina Rivera-Conchola (in her personal capacity;

hereafter, “Sabrina”), alleges as follows:

                                      I.     INTRODUCTION

       1.       This lawsuit arises out of certain defendants’ violations of the Americans with

Disabilities Act, codified as amended at 42 U.S.C. § 12131 et seq. (the “ADA”), and/or the

Rehabilitation Act, codified as amended at 29 U.S.C. § 794 (the “RA”), as well as associated

mistreatment of Magee by certain defendants while incarcerated in violation of the United States

Constitution.
     Case: 1:20-cv-06088 Document #: 15 Filed: 03/26/21 Page 2 of 16 PageID #:53




          2.   As further set forth below, Magee has “sensorineural hearing loss” that was

characterized by a treating physician on December 12, 2019 as “severe-profound.” (See Referral

for Auditory Services, appended hereto as Exhibit A.)

          3.   Despite a medical professional directing and recommending that Magee be fitted

for and issued a hearing aid for his right ear on December 12, 2019, and despite exhausting the

grievance process, as of March 26, 2021, Magee was neither fitted for, nor received, a hearing aid

for his right ear while incarcerated at the Cook County Jail.

          4.   As a consequence of the foregoing, and by reason of his documented hearing

disability that was not accommodated in any meaningful respect by the Cook County Jail, Magee

was unable to participate (or counsel participate only in a significantly limited manner) in a number

of activities, including: (a) appearing for virtual court hearings that his hearing impairments often

make difficult for Magee to follow completely (particularly where there is significant ambient

noise); (b) participating in programming offered by the Cook County jail, such as clothing and

bedding exchanges that he continually missed because he could not hear the calls and

announcements regarding the same; (c) making telephone calls to counsel, family and friends, as

the phones available to him often did not have TTY/TDD or other enhancements for the hearing-

impaired, and the volume controls for the phones that were available were not always operable

and sometimes Magee could not hear phone calls at all or in substantial part; (d) attending meals

on occasion because of not hearing announcements regarding the same; (e) watching television

and videos where there is substantial ambient noise and no closed captioning; and (f) other such

activities and programming (including missing calls for the dispensing of medication, leading

Magee to miss his prescribed psychotropic medications repeatedly that he is supposed to take

daily).




                                                 2
    Case: 1:20-cv-06088 Document #: 15 Filed: 03/26/21 Page 3 of 16 PageID #:54




       5.        To receive redress for these violations of the ADA and RA, Magee respectfully

requests an award of any legal (monetary) damages to which he may be entitled and that are

recoverable under the foregoing statutes, an award of his attorneys’ fees and costs under applicable

law, and all further and additional relief to which Magee may be adjudged entitled.

       6.        Additionally, Magee seeks an award of damages in association with the cruel and

unusual punishment he suffered while incarcerated in the Cook County Jail at the hands of

defendants Connie and Sabrina, who, as further described below were at least deliberately

indifferent to Magee’s serious medical needs for a hearing aid for his right ear and/or other

accommodations while Magee was in custody at the Cook County Jail.

                                       II.     THE PARTIES

       7.        Plaintiff Darius Magee (Magee) has been incarcerated since 2014, and he is

currently incarcerated at the Lake County Jail located in Crown Point, Indiana, where he has been

housed since October 2020.

       8.        Prior to being transferred to the Lake County Jail in October 2020, Magee was

incarcerated at the Cook County Jail in Chicago, Illinois (located at 26th & California Avenue) for

several years.

       9.        Defendant Thomas J. Dart (“Dart”) is the Sheriff of Cook County and is

responsible for operating the Cook County Jail in Chicago, Illinois where Magee was incarcerated.

Mr. Dart is being sued in his official capacity.

       10.       On information and belief, the Sherriff of Cook County receives federal funds and

assistance, and thus the RA as well as the ADA applies to Dart’s actions and omissions respecting

inmate disabilities.




                                                   3
     Case: 1:20-cv-06088 Document #: 15 Filed: 03/26/21 Page 4 of 16 PageID #:55




          11.   Defendant Dr. Connie Mennella (“Connie”) is, on information and belief, a

resident of Cook County, Illinois, and the chair of correctional health at the Cook County Sheriff’s

Office.

          12.   Defendant Sabrina Rivero-Conchola (“Sabrina”) is, on information and belief,

a resident of Cook County, Illinois, and she is the ADA Compliance Officer for the Cook County

Sheriff’s Office.

                                   III.     VENUE & JURISDICTION

          13.   This Court has subject matter jurisdiction over the claims asserted by Magee herein

pursuant to 28 U.S.C. § 1331 and/or 42 U.S.C. § 1983.

          14.   Venue is proper in the United States District Court for the Northern District of

Illinois either: (i) pursuant to 28 U.S.C. § 1391(b) because: (1) on information and belief, all

defendants reside in this judicial district; (2) a substantial part of the events or omissions giving

rise to Magee’s claims occurred in this judicial district; or (3) at least one of the defendants is

subject to this Court’s personal jurisdiction in this judicial district.

                                          IV.   BACKGROUND

          15.   As reflected in Exhibit A hereto, on December 12, 2019, Magee was seen by a

physician at John H. Stroger Jr. Hospital Of Cook County (1901 W. Harrison Street), who

completed a “Referral For Audiology Services,” indicating that Magee had “sensorineural hearing

loss” that the physician characterized as “severe-profound,” and which further stated “Please fit

patient with right hearing aid” and “would not benefit from left sided hearing aid.” In addition,

Magee’s untreated hearing issues also affected his balance and equilibrium, contributing to him

sustaining several falls while incarcerated (including a fall down a staircase that injured his back)




                                                    4
    Case: 1:20-cv-06088 Document #: 15 Filed: 03/26/21 Page 5 of 16 PageID #:56




about which he also filed grievances and, on information and belief, also exhausted the grievance

process regarding.

       16.     However, thereafter, and while in the custody of the Cook County Jail until October

2020, Magee did not receive a further examination by an audiologist, he was not fitted for and did

not receive a hearing aid, and he did not receive any other reasonable accommodations for his

hearing impairment issues, leading Magee to file a grievance with the Cook County Sheriff’s

Office, a true and correct copy of which is appended hereto as Exhibit B.

       17.     Despite exhausting the grievance process, Magee’s complaints were ignored, and

thus he did not receive a fitting for a hearing aid and was not issued a hearing aid, nor were other

reasonable accommodations made for his hearing impairment, such as posting a sign outside his

cell regarding his hearing impairment so prison officials were aware of the same, letting him use

an elevator to avoid falls on staircases, or other such measures.

       18.     More particularly, as an inmate with a documented and diagnosed disability

(profound hearing loss), Sabrina and/or Connie should have moved Magee to Division 8 of the

Cook County Jail, and his medical status should have been upgraded to “MIII” – neither of which

occurred.

       19.     Further, repeated requests to Sabrina for accommodations for Magee’s hearing

disability – e.g., requests that signs be posted in or near his cell, alerting prison officials to his

hearing impairment – were repeatedly ignored by Sabrina, as were Magee’s repeated requests to

be fitted and issued a hearing aid.

       20.     As to Connie, on information and belief, she is the chair of correctional health at

the Cook County Sheriff’s Office, was aware of Magee’s medical condition, inter alia, as a result

of notes entered into Magee’s computerized medical records by physicians in Division 9 of the




                                                  5
       Case: 1:20-cv-06088 Document #: 15 Filed: 03/26/21 Page 6 of 16 PageID #:57




Cook County Jail, but was deliberately indifferent in failing to upgrade Magee’s medical status to

“MIII” from “MII,” and was further deliberately indifferent in not seeing to it that medical advice

rendered on December 12, 2019 was in fact thereafter followed by the Cook County Jail so that

Magee’s serious medical condition would not go untreated and unaccommodated. Additionally,

on information and belief, Connie was aware of the Cook County Jail’s systemic mistreatment of

hearing-impaired inmates, inter alia, as a result of the Jeffreys case cited below.

         21.    Further, on information and belief, the aforementioned actions were consistent with

and in furtherance of the apparently systematic deprivations of the rights of incarcerated persons

in the Cook County Jail with hearing loss issues, which to date has resulted in a July 2018

settlement of a class-action lawsuit filed against the Illinois Department of Corrections (“IDOC”)

relating to its mistreatment of inmates like Magee with respect to their hearing impairment issues.

See generally Holmes v. Jeffreys, Case No. 11-CV-2961, 2020 WL 3050244 (N.D. Ill. June 8,

2020) (sanctioning IDOC for violations of class action settlement intended to benefit deaf and

hard-of-hearing inmates confined in IDOC facilities); see also id. at *4 (“IDOC must not allow the

unnecessary delay of proper diagnoses and treatment, or appropriate accommodations, for Class

Members. The ability to communicate is essential not only for safety and disciplinary matters, as

Plaintiffs assert, but also for the protection of civil rights. … Accordingly, the court orders IDOC

to ensure the completion of Audiological Evaluations within 90 days after Class Members receive

a referral to an audiologist.”).

         22.    And since being transferred to the Lake County Jail (in Crown Point, Indiana) in

October 2020, Magee has continued to suffer and also has not been fitted for or received a hearing

aid.




                                                 6
     Case: 1:20-cv-06088 Document #: 15 Filed: 03/26/21 Page 7 of 16 PageID #:58




                       V.     COUNT I – ADA AND RA VIOLATIONS (V. DART)

            23.   Magee realleges and repeats the preceding paragraphs of this Complaint as though

they were again set forth herein in full.

            24.   As set forth above, Magee is a qualified individual with a disability (i.e., hearing

and balance impairment) for purposes of both the ADA and the RA.

            25.   Magee was denied the benefits of the services, programs and activities of the Cook

County Jail by reason of his hearing impairment, including those services, programs and activities

discussed above in paragraph 4 of this Complaint. Additionally, a hearing aid for Magee was in

fact itself a service and device that Dart wrongfully denied Magee, because the hearing aid was

reasonably necessary to accommodate his hearing disability.

            26.   Dart’s denying Magee the benefit of these services, programs and activities was by

reason of his disability (hearing impairment).

            27.   As a proximate result of Dart’s violations of the ADA and RA, Magee has sustained

physical injuries from his falls, ringing in his right ear occasioned by repeated shouting into that

ear by others that was necessitated on occasion by Magee’s hearing loss, as well as mental and

emotional injuries, and should be awarded compensatory damages in an amount to be determined

at trial.

            28.   Additionally, because Magee is no longer a prisoner at the Cook County Jail, the

“physical injury” requirement of the Prison Litigation Reform Act of 1995 (“PLRA”) should not

be a prerequisite to recovery of mental and emotional injury damages here.

            29.   Further, given the deliberate indifference of Dart, Connie and Sabrina to Magee’s

disability and denial of the benefits of programs, services, and activities made available to others




                                                   7
    Case: 1:20-cv-06088 Document #: 15 Filed: 03/26/21 Page 8 of 16 PageID #:59




without Magee’s disability, the Court may infer intentional discrimination against Magee by

defendants here. See, e.g., Phipps v. Sheriff of Cook County, 681 F. Supp. 2d 899, 916-20

(N.D. Ill. 2009).

       30.      Also, Dart’s actions and omissions are particularly egregious in light of the above-

referenced 2018 class action settlement involving hearing-impaired prisoners at the Cook County

Jail, which class action settlement Cook County already has been sanctioned for violating, further

confirming the appropriateness of an award of punitive damages here.

                      VI.     COUNT II – CONSTITUTIONAL DEPRIVATIONS

       31.      Magee realleges and repeats the preceding paragraphs of this Complaint as though

they were again set forth herein in full.

       32.      It has long been the case that “[d]eliberate indifference to serious medical needs of

prisoners constitutes the ‘unnecessary and wanton infliction of pain’ [citation omitted] proscribed

by the Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976).

       33.      As set forth above, Magee had a serious medical need for a hearing aid for his right

ear and/or other reasonable accommodations, due to his diagnosed and documented profound

hearing loss.

       34.      On information and belief, Connie and Sabrina were aware Magee had a serious

medical need for a hearing aid, inter alia, based on the December 12, 2019 Referral for Auditory

Services (Ex. A) that was kept with Magee’s medical records, as well as based on the grievance

that Magee filed and exhausted (Ex. B).

       35.      On information and belief, Connie and Sabrina consciously failed to take

reasonable measures to assure that Magee was fitted for and issued a hearing aid to address his




                                                  8
    Case: 1:20-cv-06088 Document #: 15 Filed: 03/26/21 Page 9 of 16 PageID #:60




serious medical condition – permanent hearing impairment – or that any other reasonable

accommodations were made in light of Magee’s hearing impairment and balance issues.

       36.     On information and belief, it was neither difficult for Connie or Sabrina to have

Magee fitted for and issued an appropriate hearing aid, or to make other reasonable

accommodations for Magee, and there was no legitimate health or safety reason for Connie and

Sabrina’s failure to assure that Magee was fitted for and issued an appropriate hearing aid and/or

that other reasonable accommodations were made for him.

       37.     As a proximate result of Connie’s and/or Sabrina’s actions and omissions, Magee

was harmed, including by being denied the benefits, in whole or in material part, of the

programming, services and activities offered to other prisoners at the Cook County Jail who did

not have hearing impairment and/or who had received hearing aids as part of the services that the

Cook County Jail provided.

       38.     Further, Magee has, on information and belief, sustained physical injuries, as well

as mental and emotional injuries, and he should be awarded compensatory damages in an amount

to be determined at trial.

       39.     Additionally, because Magee is no longer a prisoner at the Cook County Jail, the

“physical injury” requirement of the Prison Litigation Reform Act of 1995 (“PLRA”) should not

be a prerequisite to recovery of mental and emotional injury damages here.

       40.     Moreover, Dart’s actions and omissions are particularly egregious in light of the

above-referenced 2018 class action settlement involving hearing-impaired prisoners at the Cook

County Jail, which class action settlement Cook County already has been sanctioned for violating,

confirming the appropriateness of an award of punitive damages here.


                                            *   *    *



                                                9
    Case: 1:20-cv-06088 Document #: 15 Filed: 03/26/21 Page 10 of 16 PageID #:61




       WHEREFORE, Plaintiff Darius Magee prays that the Court enter judgment in his favor

and against Defendants, awarding Plaintiff the following:

       A.         Compensatory damages to the extent recoverable under applicable law and in an

amount to be proved at trial;

       B.         Nominal damages insofar as compensatory damages are unavailable;

       C.         Punitive damages in an amount to be proved at trial;

       D.         Plaintiff’s reasonable attorneys’ fees and costs;

       E.         Prejudgment interest and/or post-judgment interest accruing at the maximum rates

allowed by applicable law;

       F.         All further and additional legal, equitable, or other relief to which Plaintiff may be

found entitled.




Dated: March 26, 2020                            Respectfully submitted,

                                                 PLAINTIFF DARIUS MAGEE

                                                 By: /s/ Drew G.A. Peel
                                                     One of His Attorneys


                                                 Drew G.A. Peel (ARDC# 6209713)
                                                 Jodi Rosen Wine (ARDC# 6209883)
                                                 RACHLIS DUFF & PEEL, LLC
                                                 542 South Dearborn, Suite 900
                                                 Chicago, IL 60605
                                                 (312) 275-0337 (dir.)
                                                 dpeel@rdaplaw.net
                                                 jwine@rdaplaw.net



                                                   10
Case: 1:20-cv-06088 Document #: 15 Filed: 03/26/21 Page 11 of 16 PageID #:62




                        EXHIBIT A
             Case:
             Case:1:20-cv-06088
                   1:20-cv-06088Document
                                Document#:
                                         #:15
                                           1 Filed:
                                              Filed:10/13/20
                                                     03/26/21Page
                                                             Page12
                                                                  12of
                                                                     of20
                                                                        16PageID
                                                                          PageID#:12
                                                                                 #:63

                                                                                                      I
                                                                                                  ,


         Prdatilllr:
        Tdqfimcl
                                                                D(D:                              l
                                                                                              l
                                                                                              ,
                                                                                              I
                                                                                              I
       I ldnqibft ttut    rv rtorp ntu Ffrrr rs rc rnca
                                                        mhrnm," b              p,Ercrt
       !rt's ttr tc' I st    r il*
                          fi-qj; rwin,,u **
                          /u r"t * b ru * i;;*
      ,ffi,Imrm,
      :ry:b rrln rrailrfr"*r i r*.;ffil
                                                                o,


                                                              ffittuannqtot: ( u i tA+erzu
     obhcgmfrr!                                       of1ft*'OOr
    A--a-*--r.?mirr:r
                                   @                      @
    BIFJA,r

   ffiffiffi;L
                                     A


   :..a1'-"-qErgn lls   _LenJ 0
   3tt=lln*otF6nrftq*.rrr*                                                           +t1:y*,
                                                                                        o{ s

   Is,E'anr&roQFftnbt[hgrncnrp5tstft
                                                                                     r   rr*a#;n,
                                                          IET-,        ,=S   ]if,)


                                 srE:             f   9
                                         '1lo/


  Frclltty   A6ess:
                                                          ffi,fi-t
  FrllftyphoneNum0er:
                                                            Fff*,@

=9P l,La.&e hr           p   nn*nt- n/ Liqn\V-ean"t                      u'rd
                                             -#
   w0x ld- n of b Ln_Brt C               ffim         L-L?v sidt_d vuea-nnt a_t,/
     i-a
                   Case:
                   Case:1:20-cv-06088
                         1:20-cv-06088Document
                                      Document#:
                                               #:15
                                                 1 Filed:
                                                    Filed:10/13/20
                                                           03/26/21Page
                                                                   Page13
                                                                        13of
                                                                           of20
                                                                              16PageID
                                                                                PageID#:13
                                                                                       #:64
      a,


-l




           '    . Hatilrmi:
                 Tdqfrmcl
                              _
                                   ffiffim*'                          D(D:




                ffiT:                T   T'"   Ffrrr    tr m.ogH *r.il*,"            b p'luarr

               ,Hffi-yrms.ril;rlililffi*
               1a :  ilftrfi * r*i-,;a|ffi
                         b hhm od
               tfcfftfrypqfr,Hrtts,ffib:
                                      "
                                                                              :

                                                         SC   nS or'trWvLrat      fueain4 I ot   (   a; tarc.rzu

               oblidEmilEc
                                                        orfi*'crdg
               Ef Clt*ff.,nnrrntr=
               Rbtr           .!
                                         hit                   0$*{+Tr-r.rtr
                                          A
                                          A


                     ru1rryF$
            lTdl&bHlfrnet*                      nJ to11 rk u-ra t h o,,, -h1p1,r
                                             Le ru
                                                                             +tr o^ s.c s(
            Bthcr:rmtEtf,fcttn-firry**rrr*  -tx
                                                                             - ,**_n
            Istlrcr:rnr&toQfttbnbfihernenrpEtsrft                                          7
                                                  lSTc? yES iD



           Faclle Adhess:
           Fdlltyph*.Number:
                                                                 FU*,@

=+P            l*aW ht             pA,+u,nt-   I       Liqht_    V-,.e.axi         a-'td
            w0tt ld- n ot ben-efit rTnm L-L?v
                                                   :
                                                                             "t
                                              SiLed Vte.a-rin6,Qt'/
Case: 1:20-cv-06088 Document #: 15 Filed: 03/26/21 Page 14 of 16 PageID #:65




                        EXHIBIT B
                       Case:1:20-cv-06088
                       Case: 1:20-cv-06088Document    Document#:   #:151 Filed:
                                                                           Filed:10/13/20
                                                                                  03/26/21Page
                                                                                          Page10
                                                                                               15of
                                                                                                  of20
                                                                                                     16PageID
                                                                                                       PageID#:10
                                                                                                              #:66
                           coorcouNwsHERlFFSoFFlcE ?J
                           (Oficino del Alguocil del Condado de Co*)
                                                                     ,fi(-
                           TNMATEGRIEVANCEFORM C" r{f )
                                   (tmubriodeQuejodelPrcso)           'f                                                     lrlov                                 o (l

                                                                                                                           E Other:

P8tff - dMAfE          ll5[ ll    IllE lNcilido d.l   Prcso):                         PniTI   -   Fnfi   AIIIE (PridEr tiombrci:                                          N MATES(X}l(               fl6   ilUMgER lrd"darrt4t@cidn d"l Ptcso)


                                                                                              ?/qr)-,t                 {                                                      zo lq- 080sod(
                                                                                                                             ( tnr                                                                   d-

                                 Your grlcned    bslr first          mact all crherh Istcd bclow ln order to !e assEned                 .   corttrol S, to bc eppcsled rnd/or !o crhaurt rtmcdlcq

dlrdpllrrrry    hc*lnpofEer.

        ol*ru.ltreultsurlh.Ecamlnt,sCtrcrprhnrrtlmllmlEai:t.
rllaaEdon                                                               tlpubclknrnuegtlon:ppllaplut:rueCRlil/(Con:tdontlRchlbllihlonWrksJ
fhagriatdlucmttrptb. r 1!Frtrubmiglon of e grimnecolhctrdwlthlrthrlEt15 c.lcnderdap.
?hcarlccdlu: murtmi bc.rcFrt3uhllfrld ot. lrl.En4th.tpEalourlyrucclcde uporEcrndw.t:pFrl.d.
ThalrlandE uamurt                                                                  tlrat Drtrdourtyrcaelt,eda ruaponsaand tou tllo3t ncttoarr€ahha.erponsc wldtlo                           15   calanda, daF


lh:3ricrr m forn mutt not 6n6an


 El   a3unto     d.   la   qulra tLrE                    lodo el.r};rb lltado m&a[eJo nra otlfier$r n0meroda onEol, FerE s:rapeldoy/o4otertdos hcEmilbc Posbhs.
Et   rtdrto dr                                          rr'Eui.ntcrr1;nff,qur.ro!caonctl€rrnquclasfrrnsles:Claslftoecl6nddpco lndultndo declSnrcl6n delp,rm.rilimo rlatp d:
r.fltrldrd o alstodb da                           lr prarc. o dcddonct delo0cbl deeudbnclasdkdPllnarlerpere lor p:ro'                                            '-B
                                                                                                                                                                                 g h qucr.
Elrrunbdebquclafrdn l                         I hahcr pasdoa log, tltimot lg di- cehndarb r mnc quclracustcl6o *e dt aoso scxuel, rerual hoetlPmhnto,s|lll.b6l)gtpfftm.
lnduye rordomr dr              xm              h6t5fmacnto,Etraa6mo,otbuco, no{flbtathmpo llmltl, g ustad crraaqirc€rhle unr rrcepcl6n, hebh onr e un frrtrfrdor HGlr.billtsti6n Cdrrclonrl
FFc/cmr/1.
El-ui!o d! b quala no pmd. rar urE r:pctici6n                   dc   um qu:! rorrtide an lo ritimot 15 dLs oalandallos'
a r;aa1o de b qu.la no puadc ;r ur E?.dci6n                     dG   un quejr p.Grrl.ffGrta radbtdo y h crol W hr .Eclbldo un. tespu.Jia            Y   frra    .p.hd.-

lor lSdboceloderh:-
El airfio de b qudr no Puede ontenc, lerluaJ. o,fmrlw o .mrn.EnE
b slltd d! b quC. no puldc oolllficl mat da un atu nto.
El rruntodch qu{r no p{!dGaorraspondarr ssuntos60 trladonador con b clr'6liel omopreocupadonx sbre b.t!n€L d: firio, lsrl(Eiudtclales, oafiplcadosmadlco3                                                                        &

NEQUIED.                                EqUIRID.                                 8EQUIBED.                                                              EqulRtD-
DAIEOT I{CDO{T                          TIM€Of INODEilT                          sPEOrrc rocAnoN oF riloolilt                                           t{ArtlE irdlor loENTFfqsl                      oF AEctEE
lFecho     *l   trcilefte)              {Horud dellnctdente)                     (Lugor Especf@ &l lnc*lente)                                           (   ttonJ*e ylo   t de   ftifirrr;*5n   *l k        so*,)

                                            Itoo ftm                                                                                                                                            Dr)-e cls/'
 I*:-r-:o                                                                        ?tlpq; s^!v                                                        W\+ortd
                                                                                                                                                                          D
                                                                                                                                                                       ^ll-
                ,"f4                    lL-t       f- Ndto                                                   D iJn-6;              l;             fn                h/'('tr}s                        h{Lt             'rn'ltd<r)
     kt;         FIr VTJ                                                                                                                     Gr                    ,h,                           t   Jtr-l l.'t Sp
                                        i+,fr..ri        cr(                                                                                   -Srr                                   FBtr                             3      ltS0ar
                                                                 { C-rn      t                                  ls                                                                                   r.-o,)                   tw(tttUil
                                      ll*      U   {Jh                             '1-,/NW               tl{ fiK,r;*nO                                              Dr             blt /                   t,                     L    TWLD

                                                                       (t\                                         i5 vlct                                  ,




 fl AMEOr       srlrFOR TNMATE(SlHAvr{G lNton MATpll                    f,.EGARD   INGTHISCOMPIAIIIT:                                            ,|MAr E SEilAf       URE: (F lrma det Preso ) :



                      ,W              D-Tn            . Hflgr l*u-t,
                           c(uitsttoR

                       ' L,6w '/v)          S16flEE
                                                            t/
                                                       (Pdntl:                                                                                                                             OATEBE'IIEWED:




                 ,frlOv 17)                  (wHrrE u)Pv                -   INMATE SERVTCES) (YELLoII' COPY                             -   CRWPI-ATOON COUNSELOR)                                                  {PINK@PY- INMAIE)
                    I Case:
                      Case:1:20-cv-06088
                            1:20-cv-06088Document
                                          Document#:
                                                  #:15 Filed:10/13/20
                                                     1 Filed: 03/26/21Page
                                                                      Page11
                                                                           16of
                                                                              of20
                                                                                 16PageID
                                                                                   PageID#:11
                                                                                          #:67
                    looK couNw   SHER|FPS OFFTCE
                     (Oficina Del Alguocil del Condodo de C,ook)
                     rlrlltATE GR|GVANCE RESPONSE/APPEAL FOffvt
                     (Formulorio de euejo del preso/ Apeloci6n)


nMAfE   IAST IIAME(Apcllido del prcso);

 '/4/1              GF E                                                       '/alt
GNIN'ATICEISSI'E AS DErENi,trilED BY CRW:
                                                        A/l E          t4L 7                 'Fn /U
                                                                                                f f,.t-,


                                                                        K*tA k




                                                                                                                 2-
 ''' o To eldradst bdmlnlstratave remedles, grlevance appeals must be
  t.                                                                   made *,lthln t5 catendar days of the date the lnmate recelved the response.
                                                                                                                                                    An
  ,.   aPpeal muet be flled ln all clrcumstances ln order to exhaust admlntstrauve
                                                                                   remedles.
       (:o' a fiQ ,eou, to, recurcos odminlstratlvos, los opetoctones de ,t
 ::                                                                             or;;;;';:';;, reothor en el plozode ts dtas
             *Y?'::sPuesto. La apelacl,n se debe envlor en todos la cosos a fin de ogotor los r*ursos admtntscmtfuos.) despu(s de et rectuso
                                                                                                                                           que
    |  !*:
   I t lndepen*3t of the ccDoc procedure and after recelvlnS an appeal declslon, lf you are dlssetlsfi6d wlth the outcome, you must submlt the appeal
  .l   Srievanc(tothellllnolsDepaftmentof correctlons,JaalandDetentionstandardsunlt, 1301 Goncordlacourt, p.o.bx,LgzT1,sprlngfleldllllnois
 i,l
  '    szz94. co
       (oe monlrdlndependiente de, Procedlmknto det ccooc y tros
                                                                       r*lbir la resotucl6n de una opeloct64 st no estd sotlsfecho con el desenloce, debe
 :';   !:!:l!Faq!: o: , *eloci6n'o llllnols Deportment ol cnnecttons, lail ond Detentton standords un| 73o, concodia coua p.o. Box 79277,
              Sprlngffe(tlfinols 62794.)
 '                                                                                                     r,**,on*,1__btL                                tQ


              ADMINISTRATOR/DESIGNEE'S ACCEPTAXSE OI NMATFS                     APFilI?




                                                                                                                                                                    ,i:ir,\
                                                                                                DAIE APPEAI, RESPONSE WAS RECEfVEDi (Fedn en que to rcspuestd
                                                                                                                                                                    l2

                                                                                                             Z,&. 4-C
                                                                                                                                                              lue
                                                                                                recibidd)                                                           ,{r
                                                                                                                                                                    ,D
                                                                                                                                                                     m,
             NOV                                               INMATE                                  COPY-            w.)                      COPY-
